Citation Nr: 0524190	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-05 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

Entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, 
for additional disability to include aortic stenosis status 
post aortic valve replacement, loss of vision, left ear 
hearing loss, and impotence following aortobifemoral bypass 
surgery at a VA Medical Center in March 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
July 1959 to July 1963.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2003 RO decision which denied the veteran's 
claims for compensation, pursuant to 38 U.S.C.A. § 1151, for 
additional disability due to aortic stenosis status post 
aortic valve replacement, loss of vision, left ear hearing 
loss, and impotence, all of which he alleges are the result 
of treatment he received at a VA Medical Center (VAMC) in 
March 1997 during aortobifemoral bypass surgery.  In February 
2005, the veteran testified at a Travel Board hearing before 
the undersigned member of the Board.

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claims for compensation under 
38 U.S.C.A. § 1151.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Thus, the appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran has claimed entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151.  He is alleging that he 
currently experiences additional disability including aortic 
stenosis status post aortic valve replacement, loss of 
vision, left ear hearing loss, and impotence as a result of 
VA aortobifemoral bypass surgery in March 1997.  He submitted 
his claim of entitlement in February 2002.

Although pertinent VA treatment records appear to be 
associated with the claims files, there has been no VA 
examination and medical opinion regarding the veteran's 
claims.  The determination as to whether the veteran 
currently has additional disability to include aortic 
stenosis status post aortic valve replacement, loss of 
vision, left ear hearing loss, and impotence due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA under 38 
U.S.C.A. § 1151 is clearly medical in nature and must be 
addressed by medical personnel.  Appropriate action in this 
regard is therefore necessary to ensure that there is 
sufficient competent medical evidence to decide the claims.  
38 C.F.R. 
§ 3.159(c)(4) (2004).  Although the RO asserts that the 
veteran was advised of the risk of certain residuals of the 
surgical procedure, there still must be a determination under 
the 38 U.S.C.A. § 1151 criteria.  As stated above, such a 
determination is medical in nature.

Accordingly, this matter is hereby REMANDED for the following 
actions: 

1.  Arrange for the veteran to undergo a 
VA examination with the claims file to be 
reviewed by an appropriate VA medical 
doctor.  The examiner should review the 
entire claims file, to include all 
medical records associated with the 
medical treatment rendered by VA in 
conjunction with the aortobifemoral 
bypass surgery performed in March 1997.  
After reviewing the claims file, the VA 
medical doctor is requested to respond to 
the following:

(a)  Does the veteran have 
additional disability (claimed as 
aortic stenosis status post aortic 
valve replacement, loss of vision, 
left ear hearing loss, and 
impotence) due to the March 1997 VA 
medical treatment?

If the VA medical examiner concludes that 
it is at least as likely as not that the 
veteran suffers from additional 
disability related to the March 1997 VA 
surgery, he or she should respond to the 
following:

(b)  Is the additional disability 
due to:

(1)  carelessness, negligence, lack 
of proper skill, error in judgment, 
or a similar instance of fault on 
the part of the VA in furnishing the 
hospital care, medical treatment, or 
surgical treatment; or

(2) an event not reasonably 
foreseeable.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed necessary, 
readjudicate the claims for compensation 
under 38 U.S.C.A. § 1151 in light of all 
pertinent evidence and legal authority, 
to specifically include all evidence 
submitted since the statement of the 
case.

3.  If any benefit sought on appeal 
remains denied, furnish the veteran and 
his representative a supplemental 
statement of the case and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



